DETAILED ACTION
This Office action is in response to the preliminary amendment filed on March 31, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 06, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on March 06, 2020.  These drawings are accepted by the Examiner.


Examiner’s Note
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13, and 15-17 rejected under 35 U.S.C. 103 as being unpatentable over Jing et al. (U.S. Pub. No. 2012/0286576 A1) in view of Buthker (U.S. 2012/0062031 A1).

In re claim 13, Jing discloses (Fig. 9) method for adjusting a peak current (Ipeak) of a single inductor multiple output (SIMO) power converter (900) during a cycle of a constant current mode (CCM) of operation, the method comprising: charging an inductor of the SIMO power converter (Para. 0044); coupling, sequentially, the charging inductor to outputs in a first group of outputs to charge respective output voltages of outputs in the first group (Para. 0044); sensing that an inductor current is at a peak-current threshold (Para. 0044); discharging the inductor of the SIMO power converter (Para. 0044); coupling, sequentially, the discharging inductor to outputs in a second group of outputs to charge respective output voltages of the outputs in the second group (Para. 0044).


Buthker teaches (Fig. 1) a converter circuit (100), determining the inductor is in a freewheeling state (Para. 0007-0012); and adjusting the peak-current threshold based on the freewheeling state (Para. 0007-0012).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jing to determine if the inductor is in a freewheeling state; and adjusting the peak-current threshold based on the freewheeling state as disclosed in Buthker to develop a simpler DC-to-DC converter for operation in CCM mode (Para. 0006).

In re claim 15, Jing fails to disclose wherein the adjusting the peak-current threshold includes: reducing the peak-current threshold at a constant rate while the inductor is in the freewheeling state.
Buthker teaches (Fig. 1) a converter circuit (100), wherein the adjusting the peak-current threshold includes: reducing the peak-current threshold at a constant rate while the inductor is in the freewheeling state (Para. 0007-0012).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jing wherein the adjusting the peak-current threshold includes: reducing the peak-current threshold at a constant rate while the inductor is in the freewheeling state, as disclosed in Buthker to develop a simpler DC-to-DC converter for operation in CCM mode (Para. 0006).

In re claim 16, Jing discloses wherein: the peak-current threshold corresponds to differences between output voltages and their respective regulated levels (Para. 0044).

In re claim 17Jing discloses wherein: applying the adjusted peak-current threshold to a subsequent cycle of the SIMO power converter (Para. 0044).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. No. 2011/0089917 A1) in view of Buthker (U.S. 2012/0062031 A1).

In re claim 18, Chen discloses (Fig. 5) a peak-current threshold control circuit (62) for a single inductor multiple output (SIMO) power converter (60), the peak-current threshold control circuit including: an error amplifier configured to generate a peak-current threshold signal based on total difference between output voltages of the SIMO power converter and their respective regulated levels (Para. 0032-0035).
Chen fails to disclose a freewheeling circuit configured to reduce the peak-current threshold signal when the SIMO power converter is in a freewheeling state.
Buthker teaches (Fig. 1) a converter circuit (100), comprising a freewheeling circuit (14) configured to reduce the peak-current threshold signal when the SIMO power converter is in a freewheeling state (Para. 0007-0012).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen to include a freewheeling .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 1, the prior art of record fails to disclose or suggest “a state machine that is coupled to the SIMO power stage, the state machine configured to output switching signals to configure the plurality of switches according to a state of the cycle; and an analog control coupled to between the SIMO power stage and the state machine, the analog control configured to compare sensed signals from the SIMO power stage to thresholds, and based on the comparisons, configure the state machine to output switching signals according to the state of the cycle” in combination with all other limitations of the claim. Claims 2-12 depend directly or indirectly from claim 1 and are, therefore, also indicated as allowable at least for the same reasons set above.

Claims 14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 14, the prior art of record fails to disclose or suggest “wherein the determining that the inductor is in a freewheeling state includes: receiving a freewheeling signal from a state machine, the state of the freewheeling signal corresponding to the freewheeling state” in combination with all other limitations of the claim. 

Regarding to claim 19, the prior art of record fails to disclose or suggest “wherein: the peak-current threshold control circuit further includes a filter to smooth changes in time to the peak-current threshold signal” in combination with all other limitations of the claim. Claim 20 depends directly from claim 19 and is, therefore, also objected at least for the same reasons set above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838